Case 2:19-cv-00301-RSL Document 117-2 Filed 06/16/20 Page 1 of 3




            EXHIBIT B
    Case 2:19-cv-00301-RSL Document 117-2 Filed 06/16/20 Page 2 of 3

         LAW OFFICE of NICOLE G. GAINEY
                      7633 S. 126th Street # 78051 Seattle, WA 98136

September 03, 2015


ZNet Technologies Pvt. Ltd.
9330 LBJ Freeway, Suite 900
Dallas TX, 75243


Re: Notice to Cease and Desist Internet Defamation, Defamation per se, and Libel

Dear Sir or Madam:

Please be advised that this office represents American Marriage Ministries (AMM). Kindly
direct all future communications concerning this matter to my attention. Further, if you are
represented by counsel, please direct this correspondence to them for their review and
consideration.

Please also be advised that my office has been retained by AMM to investigate and take legal
action against you for the unwarranted attacks made by you. Specifically, you host a
website, www.americanmarriageministries.com, on which you have published information
that constitutes defamation, defamation per se, and libel under Washington law. Among the
offending statements and information contained on the web site are its title, “American
Marriage Ministries – Not Legally Valid.” The web page’s meta description code:

       <meta name="description" content="This webpage exists to inform would-be
       ministers that ordinations performed by the American Marriage Ministries located
       at theamm.org are not legally valid."/>

yields the following meta description of the web page (this is what appears below the link in
Google search results):

       This webpage exists to inform would-be ministers that ordinations performed by
       the American Marriage Ministries located at theamm.org are not legally valid.

The website also displays the following statement:

       This webpage exists to inform would-be ministers that ordinations performed by
       the American Marriage Ministries, located online at http://www.theamm.org are
       NOT considered legally valid…for purposes of performing marriages…

The above statements and information published in reference to AMM are utterly false and
without merit. Moreover, they constitute defamation per se in that they depict my
client as engaging in fraudulent activity that violates civil and criminal law.

By hosting this website, you have committed defamation, defamation per se, and libel and
your actions have caused my client serious and irreparable injury to its reputation, its
mission, and its ministry.




                              WOZENIAK DECL. EX. B p. 1
    Case 2:19-cv-00301-RSL Document 117-2 Filed 06/16/20 Page 3 of 3

         LAW OFFICE of NICOLE G. GAINEY
                       7633 S. 126th Street # 78051 Seattle, WA 98136

We hereby demand that you:

    1. Immediately cease and desist in hosting websites that include defamatory or
       disparaging information concerning my client, whether the statements were made
       by you or third parties, and
    2. Compensate my client for its attorney’s fees and costs.

Please note that this law office does not attempt to restrict legitimate free speech that is
protected by the First Amendment of the U.S. Constitution. Your activities, however,
encroach on my client’s rights.

This letter puts you on notice that, should you refuse to comply with our demands within
fourteen days of this writing (September 18, 2015), I will be left with no choice but to
recommend that my client pursue all legal causes of action, including the filing of a lawsuit
to protect its interests..

This matter requires your immediate attention, and I therefore strongly recommend that
you contact me immediately to address and resolve this situation. This letter constitutes
your one and only chance to resolve this matter amicably.

Sincerely,



Nicole Gainey
Attorney at Law




                              WOZENIAK DECL. EX. B p. 2
